                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 1 of 12



                                                                 1   Adam E. Lang (#022545)
                                                                     Anthony T. King (#027459)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 5   E-Mail: alang@swlaw.com
                                                                             aking@swlaw.com
                                                                 6
                                                                     Attorneys for Plaintiffs Katerra Construction LLC
                                                                 7   and Katerra Inc.
                                                                 8
                                                                 9                         IN THE UNITED STATES DISTRICT COURT
                                                                10                               FOR THE DISTRICT OF ARIZONA
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Katerra Construction LLC and Katerra Inc.,
                                                                                                                      No.
Snell & Wilmer




                                                                                       Plaintiffs,
                       Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                      COMPLAINT
                             LAW OFFICES


                              602.382.6000




                                                                14         v.
                                  L.L.P.




                                                                15   6327788 Canada Inc. d/b/a Woodsoft and
                                                                     Danny Hansen,
                                                                16
                                                                                       Defendants.
                                                                17
                                                                18
                                                                19         Plaintiffs Katerra Construction LLC and Katerra Inc. (collectively, “Katerra”) for its

                                                                20   Complaint against Defendants 6327788 Canada Inc. d/b/a Woodsoft (“Woodsoft”) and

                                                                21   Danny Hansen (“Hansen”) (collectively, “Defendants”), hereby alleges as follows:

                                                                22                                   PARTIES AND JURISDICTION

                                                                23         1.       Katerra Inc. is a Delaware corporation with a principal place of business in

                                                                24   Menlo Park, California. Katerra Construction LLC is a Delaware limited liability company

                                                                25   with a principal place of business in Scottsdale, Arizona and a fully owned subsidiary of

                                                                26   Katerra Inc.

                                                                27         2.       Woodsoft is a Canadian corporation doing business in Quebec, Canada.

                                                                28         3.       Hansen is an individual and resident of Quebec, Canada.
                                                                          Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 2 of 12



                                                                 1           4.    At all relevant times, Hansen was Woodsoft’s CEO, President, and sole
                                                                 2   officer. Hansen was also Woodsoft’s sole shareholder.
                                                                 3           5.    This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §
                                                                 4   1332, because this lawsuit is between Delaware entities with principal places of business in
                                                                 5   Menlo Park, California and Scottsdale, Arizona, respectively, on the one hand, and citizens,
                                                                 6   corporations, or subjects of a foreign state, on the other hand, and the matter in controversy
                                                                 7   exceeds the sum or value of $75,000.00.
                                                                 8           6.    Personal jurisdiction and venue pursuant to 28 U.S.C. § 1391(a)(2) are proper
                                                                 9   in this Court and District on account of the actions alleged herein. Further, a substantial part
                                                                10   of the events or omissions giving rise to the claims occurred in this judicial district.
                                                                11           7.    In addition, the contract at issue (discussed in the allegations below),
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   negotiated by Hansen on Woodsoft’s behalf and to which Woodsoft is a named contracting
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   party, provides that actions, such as the present lawsuit, must be brought in state or federal
                             LAW OFFICES


                              602.382.6000




                                                                14   courts in Phoenix, Arizona, and that the contracting parties submit to the jurisdiction and
                                  L.L.P.




                                                                15   venue of any such courts. In addition, Hansen personally travelled to Arizona on multiple
                                                                16   occasions to conduct business with Katerra in relation to the events described below.
                                                                17   Hansen also frequently corresponded in writing and telephonically, with Arizona-based
                                                                18   Katerra representatives and Woodsoft consultants on-site at Katerra in Arizona in relation
                                                                19   to the events described below. Hansen is also the alter ego of Woodsoft and subject to
                                                                20   jurisdiction in Arizona for the same reasons that Woodsoft is subject to jurisdiction in
                                                                21   Arizona.
                                                                22                                  FACTUAL ALLEGATIONS
                                                                23   I.      Katerra, Woodsoft, and the hsbCAD Software
                                                                24           8.    Katerra is in the business of, among other things, designing, manufacturing
                                                                25   and selling structural components used in residential and commercial construction projects,
                                                                26   such as custom-designed prefabricated structural panels and trusses.
                                                                27           9.    Katerra is a licensee and user of certain third-party software (the “hsbCAD
                                                                28   Software”) licensed from third-party hsbCAD BVBA (“hsbCAD”). Katerra employees use


                                                                                                                 -2-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 3 of 12



                                                                 1   the hsbCAD Software to design and manufacture the structural component products Katerra
                                                                 2   sells to customers.
                                                                 3          10.    Because the hsbCAD Software is a powerful, customizable, and highly
                                                                 4   complex software platform, users of the hsbCAD Software, such as Katerra, frequently
                                                                 5   contract for the services of consultants with specialized training and experience using,
                                                                 6   administering, and customizing the hsbCAD Software.
                                                                 7          11.    Until December 31, 2019, Woodsoft was an authorized licensee and
                                                                 8   distributor of the hsbCAD Software. At all relevant times until December 31, 2019,
                                                                 9   Woodsoft’s business included providing consulting services to North American hsbCAD
                                                                10   Software users, such as Katerra users in Arizona.
                                                                11   II.    The Agreement
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          12.    On or around June 10, 2019, Hansen, on behalf of Woodsoft, prepared and
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   transmitted to Katerra a quotation offering to provide on-site technical consulting services
                             LAW OFFICES


                              602.382.6000




                                                                14   relating to the hsbCAD Software for a period lasting 12 months in exchange for payments
                                  L.L.P.




                                                                15   to Woodsoft totaling $990,000.00 USD (the “Quotation”). A true and correct copy of the
                                                                16   Quotation is attached as Exhibit A. The Quotation specified that three senior hsbCAD
                                                                17   technicians would provide the consulting services for the hsbCAD Software on-site at
                                                                18   Katerra facilities for the 12-month period, and identified a start date of August 5, 2019 and
                                                                19   an end date of August 7, 2020.
                                                                20          13.    On or around June 25, 2019, Katerra responded by transmitting to Woodsoft
                                                                21   a purchase order (“Purchase Order”) together with a document titled “Katerra PO Terms
                                                                22   and Conditions” (“Terms and Conditions”). True and correct copies of the Purchase Order
                                                                23   and the Katerra PO Terms and Conditions are attached as Exhibits B and C, respectively.
                                                                24   The Purchase Order identifies a “Quote Number 1008703_5,” which is the number
                                                                25   appearing on the face of the Quotation. Ex. B, p. 1; Ex. A, p. 1. The Terms and Conditions
                                                                26   identify a Purchase Order number “4600009996,” which is the number appearing on the
                                                                27   face of the Purchase Order. Ex. C, p. 1; Ex. B, p. 1.
                                                                28


                                                                                                                -3-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 4 of 12



                                                                 1          14.     The (i) Purchase Order, (ii) Quotation, and (iii) Terms and Conditions
                                                                 2   documents are collectively referred to herein as the “Agreement.”
                                                                 3          15.     Pursuant to the Agreement, Woodsoft agreed to provide consulting services
                                                                 4   to Katerra, including, among other things, on-site technical support, in connection with the
                                                                 5   hsbCAD Software for a twelve-month period from August 5, 2019 to August 7, 2020, in
                                                                 6   exchange for payments to Woodsoft totaling $990,000.00 USD.
                                                                 7          16.     The Agreement includes an introductory recital stating, in relevant part, that:
                                                                 8          These terms and conditions shall apply to the purchase of … services
                                                                            (“Services”) described on purchase orders (“Purchase Order(s)”) issued by
                                                                 9          the Katerra entity set forth on the Purchase Order (the “Buyer”) to the
                                                                            company identified as the seller on the Purchase Order (the “Seller”).
                                                                10
                                                                11   Ex. C, p. 1.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          17.     The Purchase Order portion of the Agreement prominently identifies
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   “6327788 Canada Inc. dba Woodsoft Solutions” as the relevant vendor and seller bound by
                             LAW OFFICES


                              602.382.6000




                                                                14   the Terms and Conditions. Ex. B, p. 1.
                                  L.L.P.




                                                                15          18.     Woodsoft accepted the Agreement, inclusive of the Terms and Conditions,
                                                                16   and has been bound and obligated by its terms.
                                                                17          19.     The Agreement provides that the Terms and Conditions “will be deemed
                                                                18   irrevocably accepted by [Woodsoft]” unless Katerra receives an objection by Woodsoft
                                                                19   “within (10) days” after receipt of the Purchase Order. Ex. C, ¶ 1. No such objection was
                                                                20   ever received by Katerra.
                                                                21          20.     The Agreement also provides that the Terms and Conditions “will be deemed
                                                                22   irrevocably accepted by [Woodsoft]” if Woodsoft provided the services required by the
                                                                23   Agreement. Ex. C, ¶ 1.
                                                                24          21.     On or around August 5, 2019, Woodsoft promptly began providing consulting
                                                                25   services for the hsbCAD Software on-site in Arizona pursuant to the Agreement as
                                                                26   contemplated.
                                                                27          22.     The warranty paragraph of the Agreement provides, in relevant part, that:
                                                                28


                                                                                                                 -4-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 5 of 12



                                                                 1          In addition to any other express or implied warranties, seller warrants that
                                                                            any Services furnished pursuant to this Agreement shall be performed
                                                                 2          diligently, timely, professionally, and in accordance with all applicable
                                                                            professional and industry standards and applicable laws and regulations. C.
                                                                 3          In addition to any other rights Buyer may have, if Goods, Services and/or
                                                                            Deliverables delivered pursuant to this Agreement are found not to be as
                                                                 4          warranted, Buyer may return such items to Seller or require re-performance
                                                                            of the Service and/or Deliverable, at Seller's expense, for correction,
                                                                 5          replacement, full refund, or credit, as Buyer may direct.
                                                                 6   Ex. C, ¶ 10.

                                                                 7          23.     The Agreement provides that actions, such as the present lawsuit, must be

                                                                 8   brought in the state or federal courts in Phoenix, Arizona, and that the contracting parties

                                                                 9   submit to the jurisdiction and venue of any such courts. Ex. C, ¶ 15(D).

                                                                10          24.     The Agreement provides that the prevailing party in a dispute between the

                                                                11   contracting parties “shall be entitled to recover its expenses, including reasonable attorney’s
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   fees, from the other party.” Ex. C, ¶ 15(D).
Snell & Wilmer




                                                                     III.   Katerra’s Performance and Woodsoft’s Non-Performance
                       Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                            25.     On or around June 27, 2019, Woodsoft issued two invoices to Katerra
                              602.382.6000




                                                                14
                                  L.L.P.




                                                                15   pursuant to the Agreement, reflecting invoiced amounts of $540,000.00 USD and

                                                                16   $450,000.00 USD (collectively, “Invoices”), respectively. A true and correct copy of the

                                                                17   Invoices is attached as Exhibit D. Consistent with the terms of the Agreement, the invoices

                                                                18   state that, in exchange for the recited payment amounts, Woodsoft would be providing full-

                                                                19   time specialized services inclusive of three “senior hsbcad Technicians” for a period lasting

                                                                20   at least 12-months, specifically from a start date of August 5, 2019 through an end date of

                                                                21   August 7, 2020. Ex. D, p. 1-2.

                                                                22          26.     Pursuant to the Agreement, and as reflected in the invoices, Woodsoft

                                                                23   received a first wire payment in the amount of $540,000.00 USD on August 2, 2019, and a

                                                                24   second wire payment in the amount of $450,000.00 USD on August 8, 2019. Ex. E.

                                                                25          27.     Woodsoft does not dispute that Katerra has fully performed and that

                                                                26   Woodsoft has received payments totaling $990,000 USD pursuant to the Agreement.

                                                                27          28.     Woodsoft, however, has not fully performed. In particular, on or around

                                                                28   September 2019, Woodsoft received notice that its status as an hsbCAD distributor would


                                                                                                                 -5-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 6 of 12



                                                                 1   be terminated and that, after December 31, 2019, Woodsoft would no longer be able to use
                                                                 2   or license the hsbCAD Software to Katerra.
                                                                 3          29.    While Woodsoft provided the consulting services to Katerra per the
                                                                 4   Agreement from August 5, 2019 through December 31, 2019, Woodsoft promptly ceased
                                                                 5   providing such services after December 31, 2019.
                                                                 6          30.    Since December 31, 2019, Woodsoft has not provided consulting services to
                                                                 7   Katerra as required under the Agreement.
                                                                 8          31.    In January 2020, because of Woodsoft’s breach, and in an effort to mitigate
                                                                 9   its damages, Katerra retained hsbCAD North America, a third party, to provide the
                                                                10   consulting services that Katerra needed and paid for but Woodsoft had stopped providing.
                                                                11   Katerra has incurred and/or will incur damages as a result of it engaging a replacement
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   vendor in an amount to be proven at trial, but in no event less than $577,500 USD.
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   IV.    Woodsoft’s Rejection of Katerra’s Request for a Partial Refund
                             LAW OFFICES


                              602.382.6000




                                                                14          32.    On January 6, 2020, Katerra wrote Hansen, Woodsoft’s CEO, asking how
                                  L.L.P.




                                                                15   Woodsoft proposed to perform the remainder of its obligations under the Agreement and
                                                                16   finish its consulting services for the hsbCAD Software. A true and correct copy of Katerra’s
                                                                17   January 6, 2020 communication to Hansen is attached as Exhibit F, p. 4. Katerra’s January
                                                                18   6, 2020 email also provided that Katerra would be entitled to a partial refund of $577,500
                                                                19   USD (a prorated portion of the $990,000 USD Katerra paid pursuant to the Agreement) if
                                                                20   an alternative solution was not available. Ex. F, p. 4 - 5. 577
                                                                21          33.    On January 8, 2020, Hansen responded but failed to provide a proposal for
                                                                22   Woodsoft to complete its consulting services for the hsbCAD Software, perform the
                                                                23   remainder of its obligations under the Agreement, or even agree to a partial refund. Ex. F,
                                                                24   p. 3-4. Instead, Hansen erroneously asserted that hsbCAD North America, a newly formed
                                                                25   subsidiary of hsbCAD BVBA, would be assuming Woodsoft’s obligations under the
                                                                26   Agreement, purportedly “on behalf of Woodsoft.” Ex. F, p. 3-4. While hsbCAD North
                                                                27   America has since provided consulting services to Katerra relating to the hSbCAD
                                                                28


                                                                                                                 -6-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 7 of 12



                                                                 1   Software, as Woodsoft had once provided, contrary to Woodsoft’s claims, hsbCAD North
                                                                 2   America has done so on its own behalf, not “on behalf of Woodsoft
                                                                 3          34.     Further, at no time did Woodsoft transfer or assign to any hsbCAD entity
                                                                 4   (much less hsbCAD North America) any of its obligations under the Agreement or any of
                                                                 5   the rights or benefits Woodsoft received under the Agreement, including any portion of
                                                                 6   payments that Woodsoft received from Katerra but is wrongfully withholding.
                                                                 7          35.     In an email dated January 9, 2020, Katerra responded to Hansen and
                                                                 8   explained that Woodsoft was in breach of the Agreement. Katerra concluded its January 9,
                                                                 9   2020 email by stating the “value of the balance of services remaining is $577,500” and
                                                                10   requesting that Woodsoft take steps to provide the requested refund by January 15, 2020.
                                                                11   Ex. F, p. 2.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          36.     Hansen responded in an email dated January 14, 2020, denying that Woodsoft
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   was in breach and declining to provide any refund. Ex. F, p. 2.
                             LAW OFFICES


                              602.382.6000




                                                                14          37.     On February 21, 2020, Katerra counsel wrote Woodsoft counsel explaining
                                  L.L.P.




                                                                15   that Woodsoft had breached the Agreement and demanding a refund payment. Ex. G, p. 1-
                                                                16   2. Katerra counsel attached to the February 21, 2020 letter a version of the Terms that
                                                                17   Katerra believed matched the version of the Terms and Conditions to which Woodsoft had
                                                                18   agreed.
                                                                19          38.     On February 26, 2010, Woodsoft counsel responded, denying that Woodsoft
                                                                20   breached the Agreement and declining to provide any refund. Ex. H, p. 1-2. Woodsoft
                                                                21   counsel’s February 26, 2020 letter also correctly pointed out the Terms and Conditions
                                                                22   document forwarded with the February 21, 2020 letter did not match the Terms and
                                                                23   Conditions Woodsoft had on file. Woodsoft counsel then forwarded the version of the
                                                                24   Terms and Conditions Woodsoft had on file, which is the version attached hereto as Exhibit
                                                                25   C and relied upon in this complaint.
                                                                26
                                                                27
                                                                28


                                                                                                               -7-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 8 of 12



                                                                 1         V.     Hansen’s and Woodsoft’s Unity of Interest, Ownership, and Control
                                                                 2         39.    At all relevant times, Hansen controlled, dominated, and operated Woodsoft.
                                                                 3   For example, Hansen was Woodsoft’s CEO, President, sole officer, and, on information and
                                                                 4   belief, Woodsoft’s sole shareholder.
                                                                 5         40.    Woodsoft failed to observe corporate formalities such as the holding of
                                                                 6   regular director or shareholder meetings.
                                                                 7         41.    On information and belief, Woodsoft was and is but a mere shell,
                                                                 8   instrumentality, or conduit to fund Hansen’s personal expenses or other business projects
                                                                 9   unrelated to and with no consideration to Woodsoft.
                                                                10         42.    For example, Hansen frequently used funds from Woodsoft’s bank accounts
                                                                11   to pay for personal and family expenses without consideration to Woodsoft.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12         43.    In particular, Hansen has used funds from Woodsoft’s bank accounts to,
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13   among other things, purchase a residence in Île Perrot, Quebec used by Hansen’s son or
                             LAW OFFICES


                              602.382.6000




                                                                14   other family members and, more recently, to purchase property in Florida in or around
                                  L.L.P.




                                                                15   November or December 2019. Hansen also used funds from Woodsoft’s bank accounts to
                                                                16   lease a 2019 Chevrolet truck for his personal use and to lease a 2017 Cadillac sedan SUV
                                                                17   for his wife, who was not a Woodsoft employee at any relevant time. Hansen made these
                                                                18   expenditures using Woodsoft funds without providing anything of value in return to
                                                                19   Woodsoft.
                                                                20         44.    Starting on or around December 2019 Woodsoft began winding down its
                                                                21   business.
                                                                22         45.    As of the date of this Complaint, Woodsoft has ceased all business operations
                                                                23   and moved out of its leased office space.
                                                                24         46.    On information and belief, to the extent any Woodsoft assets presently exist,
                                                                25   including what remains of the $990,000 USD Woodsoft received from Katerra in August,
                                                                26   such assets are being used for Hansen’s personal expenses or benefits, including those
                                                                27   discussed above, or to fund other business ventures of Hansen’s, unrelated to Woodsoft, for
                                                                28


                                                                                                                 -8-
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 9 of 12



                                                                 1   the benefit of Hansen. Further, such conduct jeopardizes and/or will jeopardize Katerra’s
                                                                 2   ability to enforce any monetary judgments in Katerra’s favor in this action.
                                                                 3          47.    Upon information and belief, Defendants are the alter-egos of each other, and
                                                                 4   for all intents and purposes are one and the same. At all relevant times, there existed a unity
                                                                 5   of interest, ownership, and control between Defendants such that any separateness between
                                                                 6   them has ceased to exist, if it in fact ever existed.
                                                                 7          48.    The failure by the Court to recognize this unity of interest would constitute a
                                                                 8   fraud upon the Court and result in a manifest injustice.
                                                                 9                                   FIRST CAUSE OF ACTION
                                                                10                                       (Breach of Contract)
                                                                11          49.    Katerra repeats and incorporates herein by reference the allegations set forth
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   above as though fully set forth herein.
Snell & Wilmer




                                                                            50.
                       Phoenix, Arizona 85004-2202




                                                                13                 In June 2019, Katerra and Woodsoft entered into the Agreement whereby
                             LAW OFFICES


                              602.382.6000




                                                                14   Woodsoft agreed to provide, among other things, consulting services relating to the
                                  L.L.P.




                                                                15   hsbCAD Software for a period of 12 months in exchange for payments totaling $990,000
                                                                16   USD.
                                                                17          51.    Although Woodsoft received payments totaling $990,000 USD as of August
                                                                18   8, 2019, and although Woodsoft knew that Katerra’s payment was to be used to provide
                                                                19   consulting services for a period of 12 months, with such period concluding on August 7,
                                                                20   2020, Woodsoft provided consulting services only for a period of less than 5 months and
                                                                21   ceased providing such services on December 31, 2019.
                                                                22          52.    Woodsoft has materially breached the Agreement, including, among other
                                                                23   provisions, Paragraph 1 of the Terms and Conditions and those of the Purchase Order and
                                                                24   Quotation obligating Woodsoft to provide consulting services for a period of 12 months.
                                                                25   Woodsoft has also materially breached, among other provisions, Paragraph 10(C) of the
                                                                26   Agreement obligating Woodsoft to provide services in a timely and diligent manner and to
                                                                27   cover expenses associated with replacement services and/or to provide up to a full refund
                                                                28   at Katerra’s direction. Ex. C, ¶ 10.


                                                                                                                  -9-
                                                                      Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 10 of 12



                                                                 1          53.      Further, as a result of Woodsoft’s material breaches of the Agreement and
                                                                 2   Katerra’s need to procure the consulting services Woodsoft had stopped providing, Katerra
                                                                 3   has now paid and/or is obligated to pay far more than the originally contemplated $990,000
                                                                 4   USD to receive the same consulting services for the hsbCAD Software contemplated in the
                                                                 5   Agreement.
                                                                 6          54.      Woodsoft has failed to refund any portion of the $990,000 USD received.
                                                                 7          55.      Katerra performed each and every obligation owed by it under the Agreement.
                                                                 8          56.      As a direct and proximate result of Woodsoft’s breaches and wrongful
                                                                 9   conduct described herein, Katerra has been damaged in an amount proven at trial, but in no
                                                                10   event less than $577,500 USD, in addition to attorneys’ fees, costs, and interest.
                                                                11                                 SECOND CAUSE OF ACTION
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                (Breach of the Implied Covenant of Good Faith and Fair Dealing)
Snell & Wilmer




                                                                            57.
                       Phoenix, Arizona 85004-2202




                                                                13                   Katerra repeats and incorporates herein by reference the allegations set forth
                             LAW OFFICES


                              602.382.6000




                                                                14   above as though fully set forth herein.
                                  L.L.P.




                                                                15          58.      On or about June 25, 2019, Katerra and Woodsoft entered into the Agreement.
                                                                16   The respective obligations of the parties thereto have been spelled out more particularly
                                                                17   above, as well as in the express terms of the Agreement.
                                                                18          59.      There was an implied covenant of good faith and fair dealing whereby
                                                                19   Woodsoft covenanted that it would act in good faith in honoring its obligations to Katerra
                                                                20   and do nothing to impair Katerra’s rights under the Agreement.
                                                                21          60.      Katerra performed each and every obligation owed by it under the Agreement.
                                                                22          61.      Woodsoft breached its obligations under the Agreement as described more
                                                                23   particularly above, failed to act in good faith, and impaired Katerra’s rights under the
                                                                24   Agreement by, among other things, failing to provide consulting services for a period of 12-
                                                                25   months and failing to refund any portion of the $990,000 USD received.
                                                                26          62.      As a direct and proximate result of Woodsoft’s breaches and wrongful
                                                                27   conduct described herein, Katerra has been damaged in an amount proven at trial, but in no
                                                                28   event less than $577,500 USD, in addition to attorneys’ fees, costs, and interest.


                                                                                                                 - 10 -
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 11 of 12



                                                                 1                                  THIRD CAUSE OF ACTION
                                                                 2                                        (Unjust Enrichment)
                                                                 3           63.   Katerra repeats and incorporates herein by reference the allegations set forth
                                                                 4   above as though fully set forth herein.
                                                                 5           64.   Defendants benefitted, and Katerra was impoverished to its detriment, by
                                                                 6   Woodsoft retaining the full sum of no less than $577,500.00 USD paid to it by Katerra
                                                                 7   without providing any benefit in exchange. As a result, Woodsoft was unjustly enriched, to
                                                                 8   Katerra’s detriment, in an amount of no less than $577,500.00 USD, in addition to
                                                                 9   attorneys’ fees, costs, and interest.
                                                                10           65.   It is inequitable and unjust for Woodsoft to retain the full amount paid by
                                                                11   Katerra. Woodsoft, however, has failed and refused to remit or refund any payment, much
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   less the amount owed.
Snell & Wilmer




                                                                             66.
                       Phoenix, Arizona 85004-2202




                                                                13                 There is no lawful justification for Defendants’ withholding of the amount
                             LAW OFFICES


                              602.382.6000




                                                                14   owed.
                                  L.L.P.




                                                                15           67.   As a natural and foreseeable consequence thereof, Katerra has been damaged
                                                                16   in an amount to be proven at trial, but in no event less than $577,500.00 USD, in addition
                                                                17   to attorneys’ fees, costs, and interest.
                                                                18                                 FOURTH CAUSE OF ACTION
                                                                19                             (Alter Ego/Piercing the Corporate Veil)
                                                                20           68.   Katerra repeats and incorporates herein by reference the allegations set forth
                                                                21   above as though fully set forth herein.
                                                                22           69.   Upon information and belief, at all relevant times herein, Woodsoft was and
                                                                23   is but a mere shell, instrumentality, or conduit to fund the personal living expenses and/or
                                                                24   other business projects of Hansen.
                                                                25           70.   Upon information and belief, at all relevant times herein, there exists and
                                                                26   existed a unity of interest, control, and ownership between Woodsoft and Hansen, such that
                                                                27   any individuality and separateness between them has ceased, and Hansen is the alter-ego of
                                                                28   Woodsoft.


                                                                                                                - 11 -
                                                                       Case 2:20-cv-00641-DWL Document 1 Filed 03/31/20 Page 12 of 12



                                                                 1            71.     Adherence to the fiction of the separate existence of Woodsoft as an entity
                                                                 2   distinct from Hansen would permit an abuse of the corporate privilege and would sanction
                                                                 3   fraud or promote injustice. Such abuse will render or has rendered Woodsoft insolvent and
                                                                 4   unable to meet its obligations to its creditors, including Katerra.
                                                                 5                                      PRAYER FOR RELIEF
                                                                 6            WHEREFORE, Katerra prays for judgment as follows:
                                                                 7            A.      For judgment against Defendants (including Hansen as the alter ego of
                                                                 8                    Woodsoft), jointly and severally, on each of Katerra’s claims;
                                                                 9            B.      For damages to be determined at trial, but in no event less than $577,500
                                                                10                    USD;
                                                                11            C.      For pre-judgment and post-judgment interest at the maximum legal rate;
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12            D.      For costs and attorneys’ fees pursuant to the Agreement and A.R.S. §§ 12-
Snell & Wilmer
                       Phoenix, Arizona 85004-2202




                                                                13                    341 and 12-341.01; and
                             LAW OFFICES


                              602.382.6000




                                                                14            E.      For such other and further relief as the Court deems just and proper.
                                  L.L.P.




                                                                15            DATED this 31st day of March 2020.
                                                                16                                                         SNELL & WILMER L.L.P.
                                                                17
                                                                18                                                     By: s/ Adam E. Lang
                                                                                                                           Adam E. Lang
                                                                19                                                         Anthony T. King
                                                                                                                           One Arizona Center
                                                                20                                                         400 E. Van Buren, Suite 1900
                                                                                                                           Phoenix, Arizona 85004-2202
                                                                21                                                         Attorneys for Plaintiffs Katerra
                                                                                                                           Construction LLC and Katerra Inc.
                                                                22
                                                                23
                                                                     4817-7414-5465
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                  - 12 -
